Citation Nr: 0308343	
Decision Date: 05/02/03    Archive Date: 05/15/03

DOCKET NO.  00-23 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than October 12, 
1999, for the grant of service connection for fracture of the 
mid portion of the left femur with leg shortening.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel  R. McGarry, Counsel


INTRODUCTION

The veteran had active duty service from May 1976 to May 
1979.


This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision in which 
the Department of Veterans Affairs (VA) regional office (RO) 
in North Little Rock, Arkansas, granted service connection 
for fracture of the left femur with leg shortening, awarded a 
rating of 10 percent, and assigned an effective date for the 
award of October 12, 1999.

In a January 2002 rating decision, the RO granted service 
connection for a back disorder as being proximately due to or 
the result of the veteran's service-connected left leg 
disorder.  At the time of the hearing before the undersigned 
Veteran's Law Judge, the veteran had not filed a Notice of 
Disagreement (NOD) concerning either the rating for the back 
disorder or the effective date of the rating.  He indicated 
that he would discuss with his representative whether to file 
a NOD on either the rating or the effective date of the award 
for his back disability.  Cf. Tomlin v. Brown, 5 Vet. App. 
355 (1993) (statement of appellant's representative at VA 
hearing, when reduced to writing by hearing transcript, meets 
requirement that NOD be in writing as of date of 
certification of transcript).  In this case, the veteran did 
not clearly indicate his intentions with regard to the rating 
or effective date of his back disability.  The record does 
not show that the veteran has appealed the rating or 
effective date that was assigned to his back disability.  
Consequently, the Board concludes that the issue of 
entitlement to a higher rating or an earlier effective date 
for the veteran's service-connected back disability is not 
before the Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision concerning the veteran's claims now on appeal has 
been obtained by VA.

2.  The veteran has been notified of the evidence that is 
necessary to substantiate his claim, has not submitted 
additional evidence, and has not identified any additional 
evidence to support his claim.

3.  The veteran's original claim of entitlement to service 
connection for fracture of the left femur with leg shortening 
was received by VA on August 1, 1979.

4.  By letter dated in June 1980, the RO requested that the 
veteran provide information concerning his claim and records 
that may have been in his possession, to which request the 
veteran did not respond within one year.

5.  The appellant's reopened claim for entitlement to service 
connection for fracture of the left femur with leg shortening 
was received on March 20, 1995.

6.  By a letter dated in March 1995, the RO requested the 
veteran to provide further information concerning his claim, 
including information about medical treatment since his 
separation from service, to which request the veteran did not 
respond.

7.  By letter dated June 2, 1995, the RO notified the veteran 
that no further action would be taken to process his claim 
until he responded to the RO's previous requests for 
information.

8.  By letter dated in February 1996, the RO notified the 
veteran that information received after June 2, 1996, would 
be regarded as a new claim, and any benefits to which he 
might be entitled could not be paid until the new claim was 
received.

9.  The veteran did not file a Notice of Disagreement 
concerning the RO's February 1996 denial of his claim.

10.  The claim currently under consideration was filed on 
October 12, 1999.


CONCLUSIONS OF LAW

1.  VA's duties to assist in the development of the veteran's 
claim and the notification requirements of the Veterans 
Claims Assistance Act of 2000 have been satisfied.  Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2002)).

2.  The veteran's August 1979 and March 1995 claims for 
service connection for fracture of the left femur with leg 
shortening were abandoned.  38 C.F.R. § 3.158 (2002).

3.  The RO's February 1996 decision denying entitlement to 
service connection for fracture of the left femur with leg 
shortening was final.  38 U.S.C.A. § 7105 (West 2002).

4.  An effective date earlier than October 12, 1999, for the 
grant of service connection for fracture of the left femur 
with leg shortening is not warranted.  38 U.S.C.A. §§ 1110, 
5108, 5110, 7105(c) (West 2002); 38 C.F.R. §§ 3.156(a), 
3.158(a), 3.400(q)(ii), 20.1100 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claim for Earlier Effective Date

The veteran contends that the effective date of the award of 
disability compensation for fracture of the left femur with 
leg shortening should be in 1980.  For the following reasons 
and bases, the Board concludes that the veteran is not 
entitled to an effective date earlier than October 12, 1999 
for service connection for fracture of the left femur with 
leg shortening.

VA received the veteran's original claim of entitlement to 
service connection for fracture of the left femur with leg 
shortening on August 1, 1979.  By letter dated in June 1980, 
the RO requested that the veteran provide information 
concerning his claim and records that may have been in his 
possession, to which request the veteran did not respond 
within one year.  


The veteran attempted to reopen his claim for entitlement to 
service connection for fracture of the left femur with leg 
shortening in March 1995.  By a letter dated in March 1995, 
sent to the address provided by the veteran on his claim, the 
RO requested the veteran to provide further information 
concerning his claim, including information concerning 
medical treatment since his separation from service.  This 
letter was returned to the RO by the post office with a 
notation "no such number" as well as a new address for the 
veteran.  

By letter dated June 2, 1995, mailed to the address provided 
by the post office, the RO notified the veteran that the 
letters mailed to him in March 1995 had been returned because 
of an incorrect address.  The RO requested the veteran to 
advise if the address used in June 1995 was not correct, and 
notified him that the RO would take no further action to 
process his claim until he responded to the RO's previous 
requests for information.  A notice of his appellate rights 
was also enclosed.  This letter was also returned to the RO 
by the post office.

By letter dated in February 8, 1996, sent to the address used 
in June 1995, the RO notified the veteran that the June 1995 
had been returned, and that because the RO did not have his 
current address, it must deny his claim.  The RO also 
informed the veteran that information received after June 2, 
1996 would be regarded as a new claim, and any benefits to 
which he might be entitled could not be paid until the new 
claim was received.  Notice of appellate rights was enclosed.  
The record contains no indication that the veteran responded.  
The claim currently under consideration was filed on October 
12, 1999.

In its February 1996 letter, the RO attempted to inform the 
veteran that his claim had been denied.  The letter was 
returned to the RO stamped "no such number."  In the same 
letter, the RO further attempted to inform the veteran that 
if he failed to respond within one year, the benefits to 
which he might otherwise be entitled could not start before 
the date of receipt of a new claim.  The RO also attempted to 
inform the veteran that if he disagreed with the RO's 
decision, he should notify the RO in writing.  The did not 
file a notice of disagreement (NOD) with that decision within 
one year.  The decision became final.  38 U.S.C.A. § 7105(c) 
(West 2002).


The claims filed in 1979 and 1995 were abandoned by the 
veteran's failure to provide the requested evidence.  
38 C.F.R. § 3.158(a) (2002).  

The veteran's next claim for service connection for fracture 
of the left femur was received on October 12, 1999.  In a 
July 2000 rating decision, the RO granted service connection 
for fracture of the mid portion of the left femur with left 
leg shortening and awarded a rating of 10 percent, effective 
from October 12, 1999.

In his August 2000 NOD, the veteran asserted that the 
effective date of the award of benefits for disability 
associated with fracture of his left femur should be in 1980.

In his testimony before the undersigned Veterans Law Judge, 
the veteran did not offer cogent reasons to support his claim 
for an earlier effective date for service connection for 
fracture of the left femur with leg shortening.  Rather, he 
asserted that his disability began in service and that he was 
entitled to compensation from the time he filed his initial 
claim.

Under 38 C.F.R. § 3.158(a), a claim is deemed abandoned where 
evidence requested in connection with a original claim is not 
furnished within one year of such request.  After the 
expiration of one year, further action will not be taken 
unless a new claim is received. 

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on a claim reopened after 
final disallowance will be the date of receipt of the new 
claim or the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110 (a) (West 2002); 38 C.F.R. § 3.400(q)(ii) 
(2002).

The veteran's August 1979 and March 1995 claims for service 
connection for fracture of the left femur with leg shortening 
were abandoned by his failure to furnish the evidence 
requested by the RO within a year of the RO's requests for 
such information.  38 C.F.R. § 3.158(a) (2002).  Furthermore, 
the February 1996 decision to deny the veteran's claim for 
service connection for fracture of the left femur with leg 
shortening was final.  38 U.S.C.A. § 7105(c) (West 2002).  
Review of the claims file reveals that the veteran's reopened 
claim for entitlement to service connection for fracture of 
the left femur with leg shortening was received at the RO on 
October 12, 1999.

Under 38 C.F.R. § 3.400 (2002), when a claim is reopened 
after a final disallowance, an award of service connection 
will be effective as of the later date as between the date 
entitlement arose and the date of reopened claim.  In this 
instance, the appellant's date of claim, October 12, 1999, 
determined the effective date for the grant of service 
connection for fracture of the left femur with leg 
shortening.

The veteran has also indicated that his effective date for 
service connection should be earlier, as the grant of service 
connection was made based on evidence in the file at the time 
of previous claims for service connection.  To the extent 
that the veteran may wish to challenge the earlier RO 
decisions denying the claim herein under consideration, this 
would involve a claim of clear and unmistakable error (CUE) 
in those decisions.  A reopened claim and a claim asserting 
clear and unmistakable error are different, mutually 
exclusive routes to the goal of determining an effective 
date.  Flash v. Brown, 8 Vet. App. 332 (1995).  Consequently, 
a claim of clear an unmistakable error cannot be said to be 
inextricably intertwined with the issue of an earlier 
effective date.  See Harris v. Derwinski, 1 Vet. App. 180 
(1991).  No CUE claim has been made in this case.

The Board also notes that the veteran has not raised any 
argument concerning "good cause" for failure to file a 
timely NOD.  See 38 C.F.R. § 3.109(b).

Section 3.109(b) provides:

Time limits within which claimants or 
beneficiaries are required to act to 
perfect a claim or challenge an adverse 
VA decision may be extended for good 
cause shown. Where an extension is 
requested after expiration of a time 
limit, the action required of the 
claimant or beneficiary must be taken 
concurrent with or prior to the filing of 
a request for extension of the time 
limit, and good cause must be shown as to 
why the required action could not have 
been taken during the original time 
period and could not have been taken 
sooner than it was. Denials of time limit 
extensions are separately appealable 
issues.

In this instance, the veteran did not take the procedural 
step of requesting an extension of the time limit for filing 
his NOD with the February 1996 denial of service connection 
for fracture of the right femur with leg shortening.  Because 
such an extension would have been requested of the RO after 
the expiration of the one-year time limit for filing the NOD, 
38 C.F.R. § 3.109(b) requires that the veteran should have 
filed the NOD concerning the February 1996 decision either 
concurrent with or prior to the filing of the request for the 
extension of the time limit for filing that NOD.  He also 
should have shown good cause why he could not have filed his 
NOD during the original time period as well as why he could 
not have filed it earlier than he actually did file it.  
These steps were not taken.  If a request for an extension of 
time had been filed with the RO, the RO's denial of the 
extension would have been an appealable issue.  That is, the 
veteran could have then filed a NOD with the denial of the 
extension of time within which to file the NOD from the 
February 1996 rating decision.  Thus, technically, this 
matter is not part of the current appeal before the Board.  
Rather, if an extension of time had been requested, the 
denial of the extension of time would have itself been 
appealed to the Board.

Even if these actions had been taken, however, the Board 
notes that the veteran has not asserted nor does the evidence 
of record show good cause for failure to file the NOD within 
the one-year period following notice of the February 1996 
denial of the veteran's claim.

As the facts of this case show that the appellant's previous 
claims in 1979 and 1995 cannot be used as the date of the 
claim for service connection for fracture of the left femur 
that was granted by the RO in 2000, the Board cannot find a 
basis upon which to assign an effective date earlier than 
October 12, 1999, for the grant of service connection for 
fracture of the left femur with leg shortening.

II.  Applicability and Compliance with VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002)).  However, the 
regulations add nothing of substance to the new legislation 
and the Board's consideration of the regulations does not 
prejudice the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993). 

Generally, the VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099 (2000).  Under VCAA, VA has the duty to notify a 
claimant of the evidence necessary to support the claim, to 
assist in the development of claim, and to notify a claimant 
of VA's inability to obtain certain evidence.  These duties 
are discussed in detail below.

VA has a duty to notify the appellant and his representative, 
if any, of information and evidence needed to substantiate 
and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West Supp. 
2002).  In this case the veteran has been so notified by the 
July 2000 rating decision, the September 2000 statement of 
the case, and in a letter from the Board dated in January 
2003 which included a discussion of the applicable provisions 
of the VCAA as they pertain to the claim for an earlier 
effective date for service connection for fracture of the 
left femur with leg shortening.

The veteran has been informed of the evidence needed to 
substantiate his claim and of the duties that the RO would 
undertake to assist him in developing his claim.  VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  The Board concludes that 
VA has complied with the VCAA notification requirements.

Under 38 C.F.R. § 3.159(b) (2002), VA's duty to assist in the 
development of a claim includes the duty to make as many 
requests as necessary to obtain relevant records from a 
Federal department or agency, including service medical 
records; medical and other records from VA medical 
facilities, and records from Federal agencies, such as the 
Social Security Administration, as well as private medical 
records identified by the veteran.  The RO has obtained all 
relevant records identified by the veteran or otherwise 
evident from the claims folder.  

The veteran has not asserted that there are private treatment 
records that pertain to his claim that have not been obtain 
and considered.  The veteran has had several opportunities to 
identify sources of evidence, including the claim he filed, 
his NOD, his substantive appeal, and the statements filed by 
him and on his behalf by his representative.  The RO has 
obtained treatment records identified by the veteran.  Also, 
the RO received private treatment records.  He has not 
provided information concerning additional evidence -- such 
as the names of treatment providers, dates of treatment, or 
custodians of records, either private, Federal agency, or 
service related -- which has not been obtained.

Under 38 C.F.R. § 3.159(c)(4) (2002), VA must provide a 
medical examination or obtain a medical opinion in 
compensation claims when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(2) (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.356(a) (2002).  The crux of the veteran's claim 
for an earlier effective dated for service connection for 
fracture of the left femur with leg shortening is not a 
medical question.  Rather, it is a procedural and factual 
question.  Nonetheless, the veteran has been afforded an 
appropriate examination during the pendency of his claim.  No 
further examinations are necessary to make a decision on his 
claim.  However, as the issue in this case is not related to 
the veteran's current level of disability or the etiology of 
such disability, no further medical examinations are deemed 
necessary.  

In this case, VA has satisfied its duty to notify the veteran 
of evidence necessary to substantiate the claim and to assist 
the veteran in obtaining records and providing medical 
examinations.  The revised regulation concerning VA's duty to 
notify claimants of inability to obtain records under the 
VCAA, 38 C.F.R. § 3.159(e) (2002), are applicable to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date.  See 66 Fed. Reg. 45,620 and 
45,631-45,632 (Aug. 29, 2001).  VA has not been unable to 
obtain any records identified by the veteran or otherwise 
identified in the claims file.  Therefore, VA has no duty to 
notify the veteran of inability to obtain evidence.


ORDER

The claim of entitlement to an effective date earlier than 
October 12, 1999, for the grant of service connection for 
fracture of the left femur with leg shortening is denied.  



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

